The defendant, age twenty-two, pleaded guilty to the charge of robbery while armed. General Statutes § 53-14. He was sentenced to state prison for not less than five nor more than ten years. The penalty provided for this crime is imprisonment for not more than twenty-five years.
On March 7, 1962, the defendant, having recently been released from confinement in Rhode Island, broke into several stores in Wakefield, Rhode Island, taking a motor vehicle, a rifle and cartridges. He then drove to Connecticut and, upon arriving in Milford, entered a variety store owned by one Donald Cozzolino and, armed with the rifle, robbed the owner of approximately $125 to $140 in cash. He was thereafter picked up on a motor vehicle violation, and a search of the automobile revealed the stolen currency as well as a box of cartridges and the rifle.
The presentence investigation reveals the following response by the defendant: "My plan was to just go — any place — nothing special — just go. On the way I planned to hold up people to support myself. I was going to New York, I would support myself by holding up people — `til I got caught — I guess." The report further indicates that he is an unstable person who possesses poor judgment and defective reasoning. He has borderline intelligence.
His prior criminal record is as follows, at Rhode Island:
May 3, 1958 — breaking and entering and larceny; intent to commit larceny — sentence deferred, 8/19/58.
November 19, 1958 — driving off auto — Adult Correctional Institution at Howard, R.I., 12/4/58. *Page 121 
February 13, 1959 — violation of deferred sentence — Superior Court; one year, execution suspended; five years' probation.
March 15, 1960 — breaking, entering and larceny — sentence deferred, 4/20/60.
April 20, 1960 — violation suspended sentence — one year Adult Correctional Institution.
October 14, 1960 — escape from Adult Correctional Institution — one year, consecutive.
October 14, 1960 — breaking and entering building with intent to commit larceny — three months, consecutive.
It is apparent that he is unable to profit from his previous mistakes and the device of institutionalization has little or no lasting effect on his behavior after his release.
The crime committed by him is about as serious as could be committed in this jurisdiction. It carries a possible penalty of up to twenty-five years in state prison. The citizens of this state in the conduct of their ordinary business must be protected from men who come in with loaded rifles to hold them up. It appears that this accused, who had just been released from confinement for two years, is completely unable or unwilling to adjust himself to the requirements of society.
   The sentence must stand.
HEALEY, BOGDANSKI and MacDONALD, JS., participated in this decision.